Exhibit 10.7
AMENDMENT NO. 2 TO LEASE
     THIS AMENDMENT NO. 2 TO LEASE (this “Amendment”) is made as of the 17 day
of February, 2009 (“Effective Date”) by and between WISCONSIN PLACE OFFICE LLC,
a Delaware limited liability company (“Landlord”), and CAPITALSOURCE FINANCE
LLC, a Delaware limited liability company (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant have previously entered into that certain
Office Lease Agreement dated as of the 27th day of April, 2007 as amended by
Amendment No. 1 to lease dated as of August 25, 2008 (as amended, the “Original
Lease”) with respect to One Hundred and Thirty Four Thousand Seven Hundred
Ninety-Three (134,793) square feet of rentable area (“Original Premises”) in the
office building (“Building”) that is part of the Project known as Wisconsin
Place, as more particularly described in the Original Lease;
     WHEREAS, Landlord and Tenant have agreed to amend Exhibit B, Work
Agreement, to the Original Lease; and
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto, intending to be legally bound
hereby, covenant and agree as follows:

  1.   Defined Terms. Except as otherwise provided herein, all capitalized terms
used herein shall have the same meanings as provided for such terms in the
Original Lease. The Original Lease, as modified and amended by this Amendment
shall be referred to herein as the “Lease.” All references to the “Lease” in the
Original Lease and this Amendment are deemed to mean the Original Lease, as
modified and amended by this Amendment.     2.   Amendment to Exhibit B Work
Agreement. Paragraph 3(a) of Exhibit B to the Original Lease, Work Agreement, is
deleted in its entirety and replaced with the following:         Tenant has
requested that Landlord complete the initial leasehold improvements in the
Premises (collectively, the “Leasehold Work” ) in two phases (each a “Phase”).
The first phase (“Phase I”) of the Leasehold Work (the “Phase I Leasehold Work”)
shall include construction of the initial leasehold improvements to be located
on the second (2nd) floor of the Building. The second phase
(“Phase II”) of the

Wisconsin Place
Capital Source Lease Amendment No. 2

1



--------------------------------------------------------------------------------



 



      Leasehold Work (the “Phase II Leasehold Work”) shall include the
construction of initial leasehold improvements (other than the Phase I Leasehold
Work) in any space for which Tenant delivers the Permit Drawings and the
Construction Documents (each as defined in Section 4 below) to Landlord on or
before the date that is eighteen (18) months after the Lease Commencement Date.
The Phase II Leasehold Work may consist of one or more sub-phases in Tenant’s
discretion, it being agreed that any Leasehold Work (other than Phase I
Leasehold Work) for which Tenant delivers Permit Drawings and Construction
Documents in accordance with Section 4A below shall be deemed Phase II Leasehold
Work. If Tenant elects to have different floors (or portions of floors) within
the Premises built out at different times with respect to any portion of the
Premises that is covered by Phase II Leasehold Work, then the terms “Phase II
Leasehold Work,” “Phase II Leasehold Plans” and “Phase II Completion Period” as
used herein shall mean the work, the plans and the completion period applicable
to each respective floor (or portion of a floor) as and when Tenant elects to
cause it to be built out (so long as Tenant delivers the Permit Drawings and
Construction Documents with respect thereto within the eighteen (18) month
period set forth above). In the event both the Permit Drawings and the
Construction Documents for the construction of initial leasehold improvements in
any portion of the Premises are not delivered by Tenant to Landlord on or before
eighteen (18) months after the Lease Commencement Date, then such work shall not
be “Leasehold Work” hereunder, Landlord shall not be obligated to construct (or
manage the construction of) such work, Tenant shall not be entitled to any
Allowance with respect to such work (except to pay Landlord’s construction
supervision fee, as described in Section 6(d) below), and any further
alterations to the Premises shall be “Alterations” and shall be governed by
Article 9 of the Lease.     3.   Ratification. Except as otherwise expressly
modified by the terms of this Amendment, the Lease shall remain unchanged and
continue in full force and effect. All terms, covenants and conditions of the
Lease not expressly modified herein are hereby confirmed and ratified and remain
in full force and effect, and, as further amended hereby, constitute valid and
binding obligations of Tenant enforceable according to the terms thereof.     4.
  Authority. Tenant and each of the persons executing this Amendment on behalf
of Tenant hereby represents and warrants to Landlord that Tenant is a duly
organized and existing limited liability company and is in good standing under
the laws of the State of Delaware, that all necessary limited liability company
action has been taken to enter into this Amendment and that the person signing
this Amendment on behalf of Tenant has been duly authorized to do so. Landlord
and each of the persons executing this Amendment on behalf of Landlord hereby
represents and warrants to

Wisconsin Place
Capital Source Lease Amendment No. 2

2



--------------------------------------------------------------------------------



 



      Tenant that Landlord is a duly organized and existing limited liability
company and is in good standing under the laws of the State of Delaware, that
all necessary limited liability company action has been taken to enter into this
Amendment and that the person signing this Amendment on behalf of Landlord has
been duly authorized to do so.     5.   Mutual Negotiation. Landlord and Tenant
each hereby covenant and agree that each and every provision of this Amendment
has been jointly and mutually negotiated and authorized by both Landlord and
Tenant, and in the event of any dispute arising out of any provision of this
Amendment, Landlord and Tenant do hereby waive any claim of authorship against
the other party.     6.   Binding Effect. This Amendment shall not be effective
and binding unless and until fully executed and delivered by each of the parties
hereto. All of the covenants contained in this Amendment, including, but not
limited to, all covenants of the Lease as modified hereby, shall be binding upon
and inure to the benefit of the parties hereto, their respective heirs, legal
representatives, and permitted successors and assigns.

[SIGNATURE PAGE FOLLOWS.]
Wisconsin Place
Capital Source Lease Amendment No. 2

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment No. 2
to Lease as of the date and year first above written.

                      LANDLORD:        
 
                    WISCONSIN PLACE OFFICE LLC,         a Delaware limited
liability company    
 
                WITNESS:   By:   Wisconsin Place Office Manager LLC,            
a Delaware limited liability company, its Manager    
 
               
/s/ Anne DuMont
 
Anne DuMont
      By:

Name:   /s/ Peter D. Johnston
 
Peter D. Johnston    
 
      Title:   Senior Vice President    

                TENANT:    
 
              CAPITALSOURCE FINANCE LLC,   a Delaware limited liability company
 
           
WITNESS:
           
 
            /s/ Lisa Havilland

           
Lisa Havilland
  By:

Name:   /s/ David M. Martin
 
David M. Martin  
 
  Title:   Senior Vice President &
General Counsel - Commercial Lending    

Wisconsin Place
Capital Source Lease Amendment No. 2

4